DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Claims 55-70 are pending. Claims 1-54 are canceled. Claims 55-70 are rejected. 

Information Disclosure Statement
The information disclosure statement filed 10/15/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it lacks a column that provides a space, next to each document to be considered, for the examiner’s initials. 37 CFR 1.98 (a)(1)(ii).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP 609.05(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US 8,092,853 B2
Claims 55-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 8,092,853 B2; in view of Morgan, US 6,117,458 A.
‘853 claims a method of making a livestock feed for piglets (claims 1, 23) the method comprising: forming a feed mixture by mixing feed nutrient components and a reactive gelling agent, wherein the reactive gelling agent is at least one gum selected from the group consisting of alginate, carrageenan, gellan and pectin, and wherein during the step of forming the feed mixture the reactive gelling agent is non-reacted (claims 1, 23); and causing the reactive gelling agent in the feed mixture to react by lowering a pH of the feed mixture such that a gel feed is formed comprising a gel matrix in which the feed nutrient components are retained (claim 4, 27), wherein the reactive gelling agent is caused to react with a calcium salt upon lowering the pH to form the gel matrix (claim 1, 4, 23, 27), wherein the feed nutrient components comprise at least one animal-based protein (claims 11, 31-34), at least one carbohydrate (claim 1, 23), and at least one fat (claim 1, 23). ‘853 claims citric acid, fumaric acid, propionic acid or any combination thereof (claim 3, 24). ‘853 claims dicalcium phosphate, calcium carbonate, calcium gluconate, calcium iodate, calcium sulfate or any combination thereof (claims 6, 26). ‘853 claims the salt becomes soluble (claims 1, 7, 23, 27). ‘853 claims 25-90% water (claims 10, 30). ‘853 claims feeding piglets (claim 12). 
‘853 does not claim protein comprises at least one plant-based protein. 
Morgan is drawn to swine feed (title). Morgan discloses protein from animal protein sources and plant protein sources (abstract; col. 2, ln. 13-15). Morgan discloses the feed may be used for piglets (col. 2, ln. 66). Morgan discloses the feed causes rapid weight gain of piglets into finished market ready pigs (col. 2, ln. 66-67). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a feed comprising proteins, as claimed in ‘853, wherein the proteins include plant proteins, as taught in Morgan, to obtain a method of making a livestock feed for piglets wherein the feed nutrient components comprise at least one animal-based protein, at least one plant-based protein. One of ordinary skill in the art at the time the invention was filed would have been motivated to include plant protein to cause rapid weight gain of piglets into finished market ready pigs (Morgan, col. 2, ln. 66-67). 




US 8,993,031 B2
Claims 55-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,993,031 B2; in view of Morgan, US 6,117,458 A.
‘031 claims a method of making a livestock feed for piglets (claims 1, 13) the method comprising: forming a feed mixture by mixing feed nutrient components and a reactive gelling agent, wherein the reactive gelling agent is at least one gum selected from the group consisting of alginate, carrageenan, gellan and pectin, and wherein during the step of forming the feed mixture the reactive gelling agent is non-reacted (claims 1, 13); and causing the reactive gelling agent in the feed mixture to react by lowering a pH of the feed mixture such that a gel feed is formed comprising a gel matrix in which the feed nutrient components are retained (claim 1,13), wherein the reactive gelling agent is caused to react with a calcium salt upon lowering the pH to form the gel matrix (claim 2, 3), wherein the feed nutrient components comprise at least one animal-based protein (claims 11), at least one carbohydrate (claim 1, 10, 13), and at least one fat (claim 1, 10, 13). ‘031 claims pH 6 or higher (claim 13). ‘031 claims lowering pH to 4.5 or lower (claim 4). ‘031 claims citric acid, fumaric acid, propionic acid or any combination thereof (claim 3). ‘031 claims dicalcium phosphate, calcium carbonate, calcium gluconate, calcium iodate, calcium sulfate or any combination thereof (claim 6). ‘031 claims the salt becomes soluble (claims 1, 13). ‘031 claims 25-90% water (claim 10). ‘031 claims feeding piglets (claim 13). 
‘031 does not claim protein comprises at least one plant-based protein. 
Morgan is drawn to swine feed (title). Morgan discloses protein from animal protein sources and plant protein sources (abstract; col. 2, ln. 13-15). Morgan discloses the feed may be used for piglets (col. 2, ln. 66). Morgan discloses the feed causes rapid weight gain of piglets into finished market ready pigs (col. 2, ln. 66-67). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a feed comprising proteins, as claimed in ‘031, wherein the proteins include plant proteins, as taught in Morgan, to obtain a method of making a livestock feed for piglets wherein the feed nutrient components comprise at least one animal-based protein, at least one plant-based protein. One of ordinary skill in the art at the time the invention was filed would have been motivated to include plant protein to cause rapid weight gain of piglets into finished market ready pigs (Morgan, col. 2, ln. 66-67). 

US 9,918,487 B2
Claims 55-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,918,487 B2; in view of Morgan, US 6,117,458 A.
‘487 claims a method of making a livestock feed for piglets (claims 1, 11) the method comprising: forming a feed mixture by mixing feed nutrient components and a reactive gelling agent, wherein the reactive gelling agent is at least one gum selected from the group consisting of alginate, carrageenan, gellan and pectin, and wherein during the step of forming the feed mixture the reactive gelling agent is non-reacted (claims 1, 11); and causing the reactive gelling agent in the feed mixture to react by lowering a pH of the feed mixture such that a gel feed is formed comprising a gel matrix in which the feed nutrient components are retained (claim 1,11), wherein the reactive gelling agent is caused to react with a calcium salt upon lowering the pH to form the gel matrix (claim 1, 2, 11), wherein the feed nutrient components comprise at least one animal-based protein (claim 9), at least one carbohydrate (claim 1, 11), and at least one fat (claim 1, 11). ‘487 claims pH 6 or higher (claim 1, 11). ‘487 claims lowering pH to 4.5 or lower (claim 4, 15). ‘487 claims citric acid, fumaric acid, propionic acid or any combination thereof (claim 3, 14). ‘487 claims dicalcium phosphate, calcium carbonate, calcium gluconate, calcium iodate, calcium sulfate or any combination thereof (claim 6). ‘487 claims the salt becomes soluble (claims 1, 2, 7, 11). ‘487 claims 25-90% water (claim 1, 13). ‘031 claims feeding piglets (claim 13). 
‘487 does not claim protein comprises at least one plant-based protein. 
Morgan is drawn to swine feed (title). Morgan discloses protein from animal protein sources and plant protein sources (abstract; col. 2, ln. 13-15). Morgan discloses the feed may be used for piglets (col. 2, ln. 66). Morgan discloses the feed causes rapid weight gain of piglets into finished market ready pigs (col. 2, ln. 66-67). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a feed comprising proteins, as claimed in ‘031, wherein the proteins include plant proteins, as taught in Morgan, to obtain a method of making a livestock feed for piglets wherein the feed nutrient components comprise at least one animal-based protein, at least one plant-based protein. One of ordinary skill in the art at the time the invention was filed would have been motivated to include plant protein to cause rapid weight gain of piglets into finished market ready pigs (Morgan, col. 2, ln. 66-67). 
‘487 does not expressly recite feeding piglets. Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. MPEP 2143. Common sense has long been recognized to inform the analysis of obviousness if explained with sufficient reasoning. MPEP 2143 E. A reasoned explanation that avoids conclusory generalizations" is required to use common sense, identification of a "specific hint or suggestion in a particular reference" is not. MPEP 2143 E. It would have been obvious to one having ordinary skill in the art at the time of invention to feed piglets food for piglets, as claimed in ‘487 as a matter of common sense. It would be a matter of common sense to feed piglet food to piglets because the ‘487 piglet food includes the carbohydrates and fat in an amount sufficient for a required dietary carbohydrate and fat intake for the piglets (claim 1, 11). Furthermore, one having ordinary skill in the art at the time of invention would have been motived to feed piglets the piglet food because it includes the carbohydrates and fat in an amount sufficient for a required dietary carbohydrate and fat intake for the piglets (claim 1, 11).

US 10,085,466 B2
Claims 55-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,085,466 B2; in view of Morgan, US 6,117,458 A.
‘466 claims a method of making a livestock feed for piglets (claim 1) the method comprising: forming a feed mixture by mixing feed nutrient components and a reactive gelling agent, wherein the reactive gelling agent is at least one gum selected from the group consisting of alginate, carrageenan, gellan and pectin, and wherein during the step of forming the feed mixture the reactive gelling agent is non-reacted (claim 1); and causing the reactive gelling agent in the feed mixture to react by lowering a pH of the feed mixture such that a gel feed is formed comprising a gel matrix in which the feed nutrient components are retained (claim 1), wherein the reactive gelling agent is caused to react with a calcium salt upon lowering the pH to form the gel matrix (claim 1), wherein the feed nutrient components comprise protein (claim 12), at least one carbohydrate (claim 12), and at least one fat (claim 12). ‘466 claims animal protein (claim 9). ‘466 claims pH 6 or higher (claim 1). ‘466 claims lowering pH to 4.5 or lower (claim 4). ‘466 claims citric acid, fumaric acid, propionic acid or any combination thereof (claim 3). ‘466 claims dicalcium phosphate, calcium carbonate, calcium gluconate, calcium iodate, calcium sulfate or any combination thereof (claim 6). ‘466 claims the salt becomes soluble (claims 1, 2, 7). ‘466 claims 25-90% water (claim 13).  
‘466 does not claim protein comprises at least one plant-based protein. 
Morgan is drawn to swine feed (title). Morgan discloses protein from animal protein sources and plant protein sources (abstract; col. 2, ln. 13-15). Morgan discloses the feed may be used for piglets (col. 2, ln. 66). Morgan discloses the feed causes rapid weight gain of piglets into finished market ready pigs (col. 2, ln. 66-67). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a feed comprising proteins, as claimed in ‘466, wherein the proteins include plant proteins and animal proteins, as taught in Morgan, to obtain a method of making a livestock feed for piglets wherein the feed nutrient components comprise at least one animal-based and a plant protein. One of ordinary skill in the art at the time the invention was filed would have been motivated to include plant and animal protein to cause rapid weight gain of piglets into finished market ready pigs (Morgan, col. 2, ln. 66-67). 
‘466 does not expressly recite feeding piglets. Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. MPEP 2143. Common sense has long been recognized to inform the analysis of obviousness if explained with sufficient reasoning. MPEP 2143 E. A reasoned explanation that avoids conclusory generalizations" is required to use common sense, identification of a "specific hint or suggestion in a particular reference" is not. MPEP 2143 E. It would have been obvious to one having ordinary skill in the art at the time of invention to feed piglets food for piglets, as claimed in ‘466 as a matter of common sense. It would be a matter of common sense to feed piglet food to piglets because the ‘466 piglet food includes the carbohydrates and fat in an amount sufficient for a required dietary nutrient for the piglets (claim 1). Furthermore, one having ordinary skill in the art at the time of invention would have been motived to feed piglets the piglet food because it includes the carbohydrates and fat in an amount sufficient for a required dietary nutrients for the piglets (claim 1).

US 10,231,473 B2
Claims 55-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,231,473 B2; in view of Morgan, US 6,117,458 A.
‘473 claims a method of making a livestock feed for piglets (claim 1) the method comprising: forming a feed mixture by mixing feed nutrient components and a reactive gelling agent, wherein the reactive gelling agent is at least one gum selected from the group consisting of alginate, carrageenan, gellan and pectin, and wherein during the step of forming the feed mixture the reactive gelling agent is non-reacted (claim 1); and causing the reactive gelling agent in the feed mixture to react by lowering a pH of the feed mixture such that a gel feed is formed comprising a gel matrix in which the feed nutrient components are retained (claim 1), wherein the reactive gelling agent is caused to react with a calcium salt upon lowering the pH to form the gel matrix (claim 1), wherein the feed nutrient components comprise at least one animal-based protein (claim 11), at least one carbohydrate (claim 1), and at least one fat (claim 1). 
‘473 claims pH 6 or higher (claim 1). ‘473 claims lowering pH to 4.5 or lower (claim 6). ‘473 claims citric acid, fumaric acid, propionic acid or any combination thereof (claim 5). ‘473 claims dicalcium phosphate, calcium carbonate, calcium gluconate, calcium iodate, calcium sulfate or any combination thereof (claim 8). ‘473 claims the salt becomes soluble (claims 1, 4, 9). ‘473 claims 25-90% water (claim 3). ‘473 claims feeding piglets (claim 13). 
‘473 does not claim protein comprises at least one plant-based protein. 
Morgan is drawn to swine feed (title). Morgan discloses protein from animal protein sources and plant protein sources (abstract; col. 2, ln. 13-15). Morgan discloses the feed may be used for piglets (col. 2, ln. 66). Morgan discloses the feed causes rapid weight gain of piglets into finished market ready pigs (col. 2, ln. 66-67). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a feed comprising proteins, as claimed in ‘031, wherein the proteins include plant proteins, as taught in Morgan, to obtain a method of making a livestock feed for piglets wherein the feed nutrient components comprise at least one animal-based protein, at least one plant-based protein. One of ordinary skill in the art at the time the invention was filed would have been motivated to include plant protein to cause rapid weight gain of piglets into finished market ready pigs (Morgan, col. 2, ln. 66-67). 

US 10,383,346 B2
Claims 55-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,383,346 B2; in view of Morgan, US 6,117,458 A.
‘346 claims a method of making a livestock feed for piglets (claim 1) the method comprising: forming a feed mixture by mixing feed nutrient components and a reactive gelling agent, wherein the reactive gelling agent is at least one gum selected from the group consisting of alginate, carrageenan, gellan and pectin, and wherein during the step of forming the feed mixture the reactive gelling agent is non-reacted (claim 1); and causing the reactive gelling agent in the feed mixture to react by lowering a pH of the feed mixture such that a gel feed is formed comprising a gel matrix in which the feed nutrient components are retained (claim 1), wherein the reactive gelling agent is caused to react with a calcium salt upon lowering the pH to form the gel matrix (claim 1), wherein the feed nutrient components comprise at least one animal-based protein (claim 11), at least one carbohydrate (claim 1), and at least one fat (claim 1). ‘346 claims pH 6 or higher (claim 1). ‘346 claims lowering pH to 4.5 or lower (claim 6). ‘346 claims citric acid, fumaric acid, propionic acid or any combination thereof (claim 5). ‘346 claims dicalcium phosphate, calcium carbonate, calcium gluconate, calcium iodate, calcium sulfate or any combination thereof (claim 8). ‘346 claims the salt becomes soluble (claims 1, 4, 9). ‘346 claims 25-90% water (claim 3). ‘346 claims feeding piglets (claim 13). 
‘346 does not claim protein comprises at least one plant-based protein. 
Morgan is drawn to swine feed (title). Morgan discloses protein from animal protein sources and plant protein sources (abstract; col. 2, ln. 13-15). Morgan discloses the feed may be used for piglets (col. 2, ln. 66). Morgan discloses the feed causes rapid weight gain of piglets into finished market ready pigs (col. 2, ln. 66-67). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a feed comprising proteins, as claimed in ‘031, wherein the proteins include plant proteins, as taught in Morgan, to obtain a method of making a livestock feed for piglets wherein the feed nutrient components comprise at least one animal-based protein, at least one plant-based protein. One of ordinary skill in the art at the time the invention was filed would have been motivated to include plant protein to cause rapid weight gain of piglets into finished market ready pigs (Morgan, col. 2, ln. 66-67). 

US 10,653,167 B2
Claims 55-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,653,167 B2; in view of Morgan, US 6,117,458 A.
‘167 claims a method of making a livestock feed for piglets (claims 1, 15) the method comprising: forming a feed mixture by mixing feed nutrient components and a reactive gelling agent, wherein the reactive gelling agent is at least one gum selected from the group consisting of alginate, carrageenan, gellan and pectin, and wherein during the step of forming the feed mixture the reactive gelling agent is non-reacted (claims 1, 9, 15); and causing the reactive gelling agent in the feed mixture to react by lowering a pH of the feed mixture such that a gel feed is formed comprising a gel matrix in which the feed nutrient components are retained (claim 1, 9, 15), wherein the reactive gelling agent is caused to react with a calcium salt upon lowering the pH to form the gel matrix (claim 1, 15), wherein the feed nutrient components comprise at least one animal-based protein (claim 11), at least one carbohydrate (claim 1, 18), and at least one fat (claim 1, 18).  ‘167 claims lowering pH to 4.5 or lower (claim 6). ‘167 claims citric acid, fumaric acid, propionic acid or any combination thereof (claim 5). ‘167 claims dicalcium phosphate, calcium carbonate, calcium gluconate, calcium iodate, calcium sulfate or any combination thereof (claim 8). ‘167 claims the salt becomes soluble (claims 1, 4, 9, 15). ‘487 claims 25-90% water (claim 3). ‘167 claims feeding piglets (claim 13). 
‘167 does not claim protein comprises at least one plant-based protein. 
Morgan is drawn to swine feed (title). Morgan discloses protein from animal protein sources and plant protein sources (abstract; col. 2, ln. 13-15). Morgan discloses the feed may be used for piglets (col. 2, ln. 66). Morgan discloses the feed causes rapid weight gain of piglets into finished market ready pigs (col. 2, ln. 66-67). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a feed comprising proteins, as claimed in ‘031, wherein the proteins include plant proteins, as taught in Morgan, to obtain a method of making a livestock feed for piglets wherein the feed nutrient components comprise at least one animal-based protein, at least one plant-based protein. One of ordinary skill in the art at the time the invention was filed would have been motivated to include plant protein to cause rapid weight gain of piglets into finished market ready pigs (Morgan, col. 2, ln. 66-67). 
‘167 pH during mixing prohibits reacting (claim 1, 15). ‘167 claims the recited gelling agents, calcium salts, and acids. 
‘167 does not expressly claim the pH is pH 6 or higher.
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, the acid concentration (i.e., pH) represents a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 

US 11,051,533 B2
Claims 55-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,051,533 B2; in view of Morgan, US 6,117,458 A.
‘533 claims a method of making a livestock feed for piglets (claim 1, 12) the method comprising: forming a feed mixture by mixing feed nutrient components and a reactive gelling agent, wherein the reactive gelling agent is at least one gum selected from the group consisting of alginate, carrageenan, gellan and pectin, and wherein during the step of forming the feed mixture the reactive gelling agent is non-reacted (claim 1); and causing the reactive gelling agent in the feed mixture to react by lowering a pH of the feed mixture such that a gel feed is formed comprising a gel matrix in which the feed nutrient components are retained (claim 1, 12), wherein the reactive gelling agent is caused to react with a calcium salt upon lowering the pH to form the gel matrix (claim 2, 6, 14), wherein the feed nutrient components comprise at least one animal-based protein (claim 17), at least one carbohydrate (claim 1), and at least one fat (claim 1). ‘533 claims pH of 6.0 or greater (claim 12). 
‘533 claims lowering pH to 4.5 or lower (claim 4). ‘533 claims citric acid, fumaric acid, propionic acid or any combination thereof (claim 3). ‘533 claims dicalcium phosphate, calcium carbonate, calcium gluconate, calcium iodate, calcium sulfate or any combination thereof (claim 5). ‘533 claims the salt becomes soluble (claims 1, 6, 12, 14). ‘533 claims 25-90% water (claim 8). ‘346 claims feeding piglets (claim 11). 
‘533 does not claim protein comprises at least one plant-based protein and an animal protein. 
Morgan is drawn to swine feed (title). Morgan discloses protein from animal protein sources and plant protein sources (abstract; col. 2, ln. 13-15). Morgan discloses the feed may be used for piglets (col. 2, ln. 66). Morgan discloses the feed causes rapid weight gain of piglets into finished market ready pigs (col. 2, ln. 66-67). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a feed comprising proteins, as claimed in ‘031, wherein the proteins include plant and animal proteins, as taught in Morgan, to obtain a method of making a livestock feed for piglets wherein the feed nutrient components comprise at least one animal-based protein and at least one plant-based protein. One of ordinary skill in the art at the time the invention was filed would have been motivated to include plant protein to cause rapid weight gain of piglets into finished market ready pigs (Morgan, col. 2, ln. 66-67). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619